Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provide by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Ludomir Budzyn on 01/04/2022 and an email dated 01/06/2022.

The application has been amended as follows:
1. - 20. (Cancelled).
21.	(Previously Presented) A computer-implemented method of checking network connectivity of an acquirer server and a plurality of payment entity servers in the payment network, the method comprising the steps of:
	receiving, by an acquirer server, a connectivity information request from a merchant terminal, wherein the connectivity information request comprises payment cardholder information; 
	generating, by the acquirer server, a payment transaction request based on the connectivity information request; 
storing, by the acquirer server, the payment transaction request;
	generating, by the acquirer server, a connectivity check message, wherein the connectivity check message includes a plurality of status flags;

	determining, by the acquirer server and each of the plurality of the payment entity servers, an ability to successfully communicate the connectivity check message, and setting, by the acquirer server and each of the plurality of the payment entity servers, the status flags for the acquirer server and each of the plurality of the payment entity servers based on the determinations;
receiving, by the acquirer server, the connectivity check message;
checking, by the acquirer server, each of the status flags in the connectivity check message;
sending, by the acquirer server, successful connectivity information to the merchant terminal; and,
sending, by the acquirer server, the payment transaction request to the payment server.  

22.	(Currently Amended) The method as claimed in claim 21, wherein the generating the connectivity check message includes presetting each of the status flags to a failure state.

23.	(Currently Amended) The method as claimed in claim 21, wherein the determining, by the acquirer server and each of the plurality of the payment entity servers, the ability to successfully communicate the connectivity check message 
	checking communication terminals of each of the acquirer server and the plurality of the payment entity servers to evaluate connectivity there between 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 21-23 are allowed. Applicant invention is directed to a method for checking network connectivity of an acquirer server and a plurality of payment entity servers in the payment network prior to initiating a payment transaction to avoid unnecessary transmission of payment data. For example, none of the art of record, patent or non-patent teaches/suggests as found in Claim 21, “generating, by the acquirer server, a connectivity check message, wherein the connectivity check message includes a plurality of status flags; determining, by the acquirer server and each of the plurality of the payment entity servers, an ability to successfully communicate the connectivity check message, and setting, by the acquirer server and each of the plurality of the payment entity servers, the status flags for the acquirer server and each of the plurality of the payment entity servers based on the determinations;”

The art of record includes, US Patent 6119105 to Williams and US Patent Publication 20150095225 to Appana were identified. On interference search, US Patent Publication 20170236106 to Lorberg and US Patent 8848608 to Addepalli were identified. While each teaches some form of the technology to provide checking network connectivity, Lorberg teaches distributing payment network services providing interconnection between the merchant, the payment network, the acquirer, and consumers, etc. Lorgerg also teaches providing “connectivity as a service” to transform messages between the exemplary formats. Addepalli teaches an interface monitoring flow, which corresponds to the interface monitoring module of the connection manager, by monitoring flow, waiting for interface flags from the kernel. If an interface flag from the kernel indicates an existing physical or virtual interface has been disconnected, then the interface list (with both physical and virtual interfaces) is updated. Interface monitoring of both physical and virtual interfaces continues. If an interface flag from the kernel indicates a new physical interface has been activated (e.g., WiFi interface is in a coverage area of another vehicle or a WiFi access point, a 3G interface is within a coverage area of a base station), the appropriate interface usage policy is applied. Addepalli also teaches a method that provides for selecting a wireless interface to establish or maintain network connectivity between an on-board unit (OBU) and an external network, thereby creating a "connected vehicle." The method includes evaluating parameters associated with wireless connectivity, including delay, power consumption, user preferences, location, time, application requirements, RSSI, BER, SNR, etc. In addition, cost-optimization may also be performed to determine the most cost efficient connectivity, which may be selected subject to defined policies by a user. The method also provides for seamless mobility management such that migration of a session from one wireless interface to another is virtually trans-parent to the user. Thus, automatic and continuous wireless connectivity to external networks is achieved, in which net-work interference is minimized and wireless access cost can be optimized. In summary, likewise, none of the cited prior art contains the elements deemed allowable above.

On interference search, US Patent Publication 20170180191 to Coburn was identified.

A Non-Patent Literature document "Secure end-to-end mobile payment system," 2005 2nd Asia Pacific Conference on Mobile Technology, Applications and Systems, 2005, pp. 4, was identified. 

None of the patent or non-patent literature teaches/suggests the allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN R CHISM whose telephone number is (571)272-5915.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L. Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN R CHISM/Examiner, Art Unit 3692                                                                                                                                                                                                        


/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698